DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 7-10, 15-17 and 19 are rejected under 35 U.S.C. 102(a1) as anticipated by Matsumoto (KR 102160485 B1).
Considering claims 1 and 2, Matsumoto discloses a method comprising: determining a first representation of a source gamut of an input content in a first two-dimensional device-independent color space (e.g., mapping the chromaticity coordinates of the input video signal distributed in the source color gamut (sRGB). See par. 4 under “Background-Art” section. See also fig, 1 depicting source gamut in 2D color space); determining a second representation of a target gamut of a display device in a second two-dimensional device-independent color space (e.g., when γ correction is applied to the input video signal like sRGB, the signal conversion circuit of the video display device is shown (see par. 3 under “Description” section), a representation of a target gamut of a display device in 2D color space is determined. See also fig, 1 depicting display gamut in 2D color space );  determining a color transition protection zone (TPZ) based on the source gamut and the target gamut (See par. 1 under “Embodiment 1” section), wherein the area of the display gamut that is outside of the difference between the low and high saturation area of the source color gamut and that needs adjustments or be mapped to be within the source color gamut corresponds with the color transition protection zone. See also fig. 7 depicting linear color transition zone); and utilizing a color gamut mapping (CGM) module to perform, based on the TPZ, linear color gamut compression from the first two-dimensional device- independent color space to the second two-dimensional device-independent color space if the target gamut is narrower than the source gamut; and utilizing the same CGM module to perform, based on the TPZ, linear color gamut extension from the first two-dimensional device-independent color space to the second two-dimensional device-independent color space if the target gamut is wider than the source gamut (e.g., In addition, as shown in Fig. 8, when the display gamut is narrower than the source gamut and the number of color coordinates mappable on the saturation vector (WG .sub.STD ) of the source gamut is small, gamut compression is performed to maintain saturation while maintaining saturation. Gradation improves. Conversely, when the display color gamut sufficiently covers the source gamut, the color gamut linearly expands to obtain a saturation gradation in which colors are important. In this way, by referring to the scaled color region as the source color region, it becomes possible to improve color reproducibility. See par. 7 under section [8] (Equation 8)).
As per claim 2, Matsumoto discloses the wherein each of the first two-dimensional device- independent color space and the second two-dimensional device-independent color space comprises a perceptually non-uniform CIE 1931 XYZ color space. See fig. 1 and par, 2 under the “Background-Art” section of Matsumoto.
As per claim 3, Matsumoto discloses the TPZ is further based on criteria for preserving a perceptual color hue and for enabling the linear color gamut compression and the linear color gamut extension. See figs. 6-8 and pars. 9-17 under the “Embodiment 1” section).
As per claim 7, it is noted that since in Matsumoto the system is able to switch between: linear color gamut compression when the display gamut is narrower than the source and linear color gamut expansion when the display gamut is wider than the source gamut (See par. 7 under section [8] (Equation 8), it is inherent that the module performing the gamut mapping provides a universal framework within a single hardware entity.
 Claim 8 relates to a system for performing color gamut mapping and has substantially the same technical features as those of claim 1. Accordingly, the same reasoning as in claim 1 can be applied to claim 8, because the memory storing instructions that are executed by a processor are intrinsic part of the color gamut adjustment circuit in Matsumoto.
Claim 9 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 7.
The features of claim 15 are substantially the same as those of claim 8, except the invention category. Accordingly, the same reasoning as in claim 8 applies to claim 15.
Claim 16 is rejected under the same rationale as claim 2.
Claim 17 is rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-5, 8-9, and 18-19 are rejected under 35 U.S.C. 103 as obvious over Matsumoto (KR 102160485 B1) in view of Su et al. (US 20200092441).
As per claims 4-5, Matsumoto fails to teach determining a color moving path for one of the linear color gamut compression or the linear color gamut extension, wherein the color moving path is based on at least one of a source color in the source gamut and an anchor point located on a boundary of the TPZ (see figs. 8-9 and pars. 107-108, 111-112), wherein the source color in the source gamut is moved along the color moving path to a target color in the target gamut, which is disclosed by Su. See figs. 8-10, and 14 and pars. 96-98 and 102-103, 107 in Su.
Accordingly, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have combined the color gamut mapping of Matsumoto with that of Su including the color moving path based on a source color gamut moving along the color moving path to a target color in the target gamut; so that when the input color of a source content is inside a hue sector including two neighboring existing CMC paths, its direction vector should gradually/proportionally change between the direction vectors of the hue sector edges. The benefit is to eliminate clipping artifacts in the images display in the target device and maintaining color continuity of the original image colors.
Claims 11-12 are rejected under the same rationale as claims 4-5.
Claims 18-19 are rejected under the same rationale as claims 4-5.
Allowable Subject Matter
6.	Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fail to teach the method, system and computer readable medium of claims 1, 8 and 15, and comprising: determining offline a look-up table (LUT) for performing the linear color gamut compression and the linear color gamut extension; performing online, via the CGM module, the linear color gamut compression utilizing the LUT if the target gamut is narrower than the source gamut; and performing online, via the CGM module, the linear color gamut extension utilizing the LUT if the target gamut is wider than the source gamut.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/10/2022